department of the treasury internal_revenue_service washington d c vig a-oe contact person identification_number telephone number tc b3 employer_identification_number legend m n dear sir or madam this is in reply to your request for a ruling regarding your proposal to pay fees toa related management company in return for certain services it will be providing you you were established by m to help carry on his charitable giving program you have been recognized as exempt under sec_501 of the internal_revenue_code and area private_foundation within the meaning of sec_509 of the code m established n a revocable grantor_trust management company n is the sole owner of o a privately held o's current activities include the provision of personal services required to meet the business needs of m his family and various for-profit business enterprises in which he holds ownership interests the services currently provided are accounting bookkeeping asset management business travel tax investment secretarial and administrative and support services o provides similar services to you and in addition it provides various support services related to your particular operations and other services related to the preservation and handling of your assets for charitable use it also serves as liaison with outside advisors such as legal counsel tax and accounting advisors banks and various consultants including consultants hired by it to assist you in accomplishing your charitable programs currently m pays all of the expenses related to the services provided all of his various interests o now proposes to provide personal services to you and m's other family interests pursuant to a cost sharing service agreement the agreement will provide that each party will pay o directly for their allocable share of o's operating_expenses based on time incurred by the employees of o employees at the actual direct and indirect_costs of the services provided by o's pursuant to the proposed amended service agreements which were forwarded to re e our office on date these services will include accounting bookkeeping coordination of tax matters investment management business travel administrative support coordination with outside advisors including legal counsel tax advisors and various consultants and administrative assistance for your charitable programs secretarial services previously performed by o will not be included in the service agreements you will not be charged for any services performed on your behalf other than those directly in furtherance of your exempt_purpose nor will you pay rent or make lease payments of any type to o the services to be provided are represented as being necessary for the carrying out of your exempt purposes including the management of your assets and the administration of your charitable activities services will be reasonable to ensure that the charges are reasonable and fair o will continue to contract with an independent consultant who specializes in employee_benefits and human resources issues to review both the service agreements and the salary of each employee in addition it has been represented that the fees charged for these a ruling has been requested that the payments by you to o for services provided through the proposed service agreements as described above will not be an act of self-dealing as that term is defined in sec_4941 of the code and the regulations thereunder sec_501 of the code provides in part for exemption from federal_income_tax for a corporation organized and operated exclusively for charitable educational and religious purposes sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4941 a imposes a tax on each act of self-dealing between a private_foundation and a disqualified_person as defined in sec_4946 sec_4941 d i e of the code provides that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 d e of the code provides that the payment of compensation by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carry out the exempt_purpose of the foundation shall not be an act of self-dealing if the compensation is not excessive sec_53 d -i a of the foundation and similar excise_tax regulations provides that for purposes of sec_4941 the term self-dealing means any direct or indirect transaction described in sec_53_4941_d_-2 for purposes of this section it is immaterial whether the transaction results in a benefit or detriment to the private_foundation re sec_53 d -2 d i of the regulations provides that except as provided in subparagraph or of this paragraph of d -3 b which refers to certain services provided without charge the furnishing of goods services or facilities between a private_foundation and a disqualified_person shall constitute an act of self-dealing this subparagraph shall apply for example to the furnishing of goods services or facilities such as office space automobiles auditoriums secretarial heip meals libraries publications laboratories or parking lots sec_53 d -3 c of the regulations provides that the payment of compensation and the payment or reimbursement of expenses including reasonable advances for expenses anticipated in the immediate future by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt purposes of the private_foundation shall not be an act of self-dealing if such compensation or payment or reimbursement is not excessive for purposes of this subparagraph the term personal services includes the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys from the private_foundation as principal and resells to third parties this paragraph applies without regard to whether the person who receives the compensation or payment or reimbursement is an individual sec_53 d -3 c of the regulations provides several examples illustrating when the payment of compensation to disqualified persons is not an act of self dealing example describes a situation in which m a partnership is a firm of lawyers engaged in the practice of law a and b partners in m serve as trustees to private_foundation w and therefore are disqualified persons in addition a and b own more than percent of the profits interest in m thereby making m a disqualified_person m performs various legal services for w from time to time as such services are requested the payment of compensation by w to m shall not constitute an act of self-dealing if the service performed are reasonable and necessary for the carrying out of w's exempt purposes and the amount_paid by w for such services is not excessive example describes a situation in which c a manager of private_foundation x and hence a disqualified_person with respect to x owns an investment counseling business acting in his capacity as an investment counselor c manages x's investment portfolio for which he receives an amount which is determined not to be excessive the payment of such compensation to c shall not constitute an act of self-dealing exampie of describes as situation in which m a commercial bank serves as a trustee for private_foundation y in addition to m's duties as trustee m maintains y's checking and savings accounts and rents a safety deposit box to y the use of the funds by m and the payment of compensation by y to m for such ae re general banking services shall be treated as the payment of compensation_for the performance of personal services which are reasonable and necessary to carry out the exempt purposes of y if such compensation is not excessive sec_4946 of the code defines the term disqualified persons with respect to a private_foundation as including a substantial_contributor within the meaning of sec_507 sec_507 of the code defines the term substantial_contributor as any person who contributed or bequeathed an aggregate amount of more than dollar_figure to a private_foundation if such amount is more than percent of the total contributions received during the taxable_year in which the contribution is made it also means the creator of a_trust sec_4946 e of the code provides that the term disqualified_person includes a corporation of which persons described in subparagraph a owns more than percent of the total combined voting power sec_4946 of the code provides that the term disqualified_person includes a_trust or estate in which persons described in subparagraph a holds more than percent of the beneficial_interest sec_7701 of the code defines the term person as including an individual a_trust estate partnership_association company or corporation generally an act of self dealing may be present where the assets of a private_foundation are transferred to or used by or for a disqualified persons itis not pertinent whether the transaction is beneficial or detrimental to the private_foundation you are a private_foundation within the meaning of sec_509 you and n were established by m therefore m is a disqualified_person as defined in sec_4946 of the code o is also a disqualified_person within the meaning of sec_4946 e by reason of its relationship to m and n o proposes to charge you for various services as outlined in the submitted proposed service agreement it has been represented that o will provide these services to you on an allocable basis o will use an independent consultant with experience in employee_benefits and human resources to ensure that the fees charged will be reasonable it has been represented that these services are directly and indirectly related to accomplishing the purposes for which you have been recognized as exempt therefore we have concluded that this arrangement is analogous to the situations described in examples one two and three of sec_53 d - c of the regulations accordingly based on the information submitted and the representations you have made we conclude that o can charge you for the specific personal services enumerated in the proposed service agreement which was submitted to this office on date without engaging in an act of self-dealing within the meaning of sec_4941 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any such change should be reported to the service office because this letter could help resolve any questions concerning your federal_income_tax status it should be kept in your permanent records te_ge customer except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code in addition we express no opinion concerning whether the payments to o are reasonable in amount this ruling is directed only to the organization that requested it the code provides that it may not be used or cited as precedent sec_61 k of if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter concerning reporting requirements please contact the a toll free number for other matters including questions te_ge customer service office at sincerely yours fs joseph chasin acting manager exempt_organizations technical group p reeeer ma os senaameryen genus umnpaninsnns
